Exhibit 10.4

 

AMENDMENT TO EMPLOYMENT AGREEMENT

 

AMENDMENT made effective the 10th day of November, 2004 to the Employment
Agreement dated March 23, 1999, between Answerthink, Inc. (formerly known as
AnswerThink Consulting Group, Inc.) (the “Company”) and John F. Brennan (the
“Executive”).

 

1. Section 3 shall be amended in its entirety to read and provide as follows:

 

3. Position and Duties. The Executive shall serve as Executive Vice President,
Finance and Chief Financial Officer of the Company during the Employment Period.
As Executive Vice President, Finance and Chief Financial Officer of the Company,
the Executive shall render executive, policy and other management services to
the Company of the type customarily performed by persons serving in a similar
officer capacity. The Executive shall report to the Chief Executive Officer of
the Company, except as otherwise determined by the Chief Executive Officer or
the Board. The Executive shall also perform such duties as the Chief Executive
Officer or the Board may from time to time reasonably determine and assign to
the Executive. During the Employment Period, there shall be no material change
in the duties and responsibilities of the Executive from those previously in
effect, other than as provided herein, unless the parties otherwise agree in
writing. The Executive shall devote the Executive’s reasonable best efforts and
substantially full business time to the performance of the Executive’s duties
and the advancement of the business and affairs of the Company.

 

2. Section 5(a) shall be amended and restated in its entirety to read and
provide as follows:

 

(a) Base Salary. During the Employment Period, the Company shall pay Executive
an annual base salary (the “Base Salary”) which shall be at the rate of
$369,591. The Base Salary shall be reviewed no less frequently than annually and
may be increased at the discretion of the Board. If the Executive’s Base Salary
is increased, the increased amount shall be the Base Salary for the remainder of
the Employment Period. Except as otherwise agreed in writing by the Executive,
the Base Salary shall not be reduced from the amount previously in effect during
the Employment Period. The Base Salary shall be payable biweekly or in such
other installments as shall be consistent with the Company’s payroll practice.

 

1



--------------------------------------------------------------------------------

3. Section 9(a) shall be amended and restated in its entirety to read and
provide as follows:

 

(a) Death. If the Executive’s employment is terminated during the Employment
Term as a result of the Executive’s death, (i) the Company shall pay the
Executive’s estate, or as may be directed by the legal representatives of such
estate, the Executive’s full Base Salary through the Date of Termination and all
other unpaid amounts, if any, to which the Executive is entitled as of the Date
of Termination in connection with any fringe benefits or under any bonus or
incentive compensation plan or program of the Company pursuant to Section 5(b)
and (c) hereof, at the time such payments are due; (ii) the Executive’s rights
with respect to stock options, shares of restricted stock and restricted stock
units previously granted by the Company shall be fully vested and nonforfeitable
(and shares of stock shall be delivered to the Executive in satisfaction of
restricted stock units) as of the Date of Termination; and (iii) all deferred
and incentive compensation or bonus amounts awarded by the Company to the
Executive and other contingent or deferred compensation awards or grants made by
the Company to the Executive, or otherwise made in connection with the
Executive’s employment hereunder, shall become fully vested and nonforfeitable
upon the Date of Termination. The Company shall have no further obligations to
the Executive under this Agreement.

 

4. Section 9(b) shall be amended and restated in its entirety to read and
provide as follows:

 

(b) Disability. If the Company terminates the Executive’s employment during the
Employment Period because of the Executive’s disability pursuant to Section
8(a)(ii)(A) hereof, (i) the Company shall pay the Executive the Executive’s full
Base Salary through the Date of Termination and all other unpaid amounts, if
any, to which the Executive is entitled as of the Date of Termination in
connection with any fringe benefits or under any bonus incentive compensation
plan or program of the Company pursuant to Sections 5(b) and (c) hereof, at the
time such payments are due; provided, that payments so made to the Executive
during any period that the Executive is unable to perform all of the Executive’s
duties hereunder by reason of illness, physical or mental illness or other
similar incapacity shall be reduced by the sum of the amounts, if any, payable
to the Executive at or prior to the time of any such payment under disability
plans of the Company and which amounts were not previously applied to reduce
such

 

2



--------------------------------------------------------------------------------

payment; (ii) the Executive’s rights with respect to stock options, shares of
restricted stock and restricted stock units previously granted by the Company
shall be fully vested and nonforfeitable (and shares of stock shall be delivered
to the Executive in satisfaction of restricted stock units) as of the Date of
Termination; (iii) all deferred and incentive compensation or bonus amounts
awarded by the Company to the Executive and other contingent or deferred
compensation awards or grants made by the Company to the Executive, or otherwise
made in connection with the Executive’s employment hereunder, shall become fully
vested and nonforfeitable upon the Date of Termination; and (iv) the Company
shall pay the Executive an aggregate amount equal to the sum of (A) Executive’s
Base Salary and (B) Executive’s Bonus for the twelve month period immediately
preceding the Date of Termination, payable in equal installments on the
Company’s regular salary payment dates (the “Severance Payments”) during the
one-year period commencing on the Date of Termination (the “Initial Period”). In
addition, the Company shall have the option, by delivering written notice to the
Executive in accordance with Section 11 hereof within 90 days after the Date of
Termination, to extend the severance period to the second anniversary of the
Date of Termination (the “Extended Period”). During the Extended Period, the
Company will continue to make Severance Payments at the same annual rate to the
Executive.

 

5. Section 9(d) shall be amended and restated in its entirety to read and
provide as follows:

 

(d) By the Company without Cause or by the Executive for Good Reason. If the
Company terminates the Executive’s employment during the Employment Period other
than for Cause, disability or death pursuant to Section 8(a)(i) or (ii) hereof,
or the Executive terminates his employment during the Employment Period for Good
Reason pursuant to Section 8(a)(iii) hereof, (i) the Company shall pay the
Executive his full Base Salary through the Date of Termination and all other
unpaid amounts, if any, to which the Executive is entitled as of the Date of
Termination in connection with any fringe benefits or under any bonus incentive
compensation plan or program of the Company pursuant to Sections 5(b) and (c)
hereof, at the time such payments are due, and (ii) subject to Section 9(e)
hereof, during the Initial Period, the Company shall pay the Executive an amount
equal to the Severance Payments. In addition, the Company shall have the option,
by delivering written notice to the Executive in accordance with Section 11
hereof within 90 days after the Date of Termination, to make additional
Severance payments through the end of the Extended Period. During the Extended
Period, the Company will continue to make Severance Payments at the same annual
rate to the Executive.

 

3



--------------------------------------------------------------------------------

6. Section 9(f) shall be deleted in its entirety.

 

7. The definition of “Good Reason” in Section 21 shall be amended in its
entirety to read and provide as follows:

 

“Good Reason” means (i) the Company’s failure to perform or observe any of the
material terms or provisions of this Agreement, and the continued failure of the
Company to cure such default within 30 days after written demand for performance
has been given to the Company by the Executive, which demand shall describe
specifically the nature of such alleged failure to perform or observe such
material provisions; or (ii) the assignment to the Executive of any duties
inconsistent with the Executive’s status as Chief Financial Officer of the
Company or any substantial adverse alteration in the nature or status of the
Executive’s responsibilities. Executive’s continued employment shall not
constitute consent to, or a waiver of rights with respect to, any act or failure
to act constituting Good Reason hereunder.

 

8. The definition of “Severance Payments” in Section 21 shall be amended and
restated in its entirety to read and provide as follows:

 

“Severance Payments” is defined in Section 9(b) above.

 

9. A new Section 22 shall be added to read and provide as follows:

 

22. Vesting and Transaction Bonus Upon a Change of Control. In the event of a
Change of Control during the Employment Period, and regardless of whether or not
the Executive’s employment is terminated in connection with such Change of
Control, (i) the Executive’s rights with respect to stock options, shares of
restricted stock and restricted stock units previously granted by the Company
shall be fully vested and nonforfeitable (and shares of stock shall be delivered
to the Executive in satisfaction of restricted stock units); (ii) all deferred
and incentive compensation or bonus amount awarded by the Company to the
Executive and other contingent or deferred compensation awards or grants made by
the Company to the Executive, or otherwise made in connection with the
Executive’s employment hereunder, shall become fully vested and nonforfeitable;
and (iii) the Company shall pay the Executive an aggregate amount equal to two
hundred percent (200%) of the sum of (A) Executive’s Base Salary and (B)
Executive’s Bonus for the twelve month period immediately

 

4



--------------------------------------------------------------------------------

preceding the Change of Control (the “Transaction Bonus”), payable in equal
installments on the Company’s regular salary payment dates over a twenty-four
month period, with such payments commencing with the Company’s first regular
salary payment date after the Change of Control occurs. Notwithstanding anything
in this Agreement to the contrary, if the Executive receives the Transaction
Bonus in accordance with this Section 22, the Executive shall not be entitled to
the Severance Payments that are described in Sections 9(b)(iv) and 9(d)(ii) upon
the Executive’s termination of employment by reason of disability, the Company’s
termination of the Executive without Cause or the Executive’s termination of
employment with Good Reason, respectively.

 

10. All other provisions of the Agreement shall remain in full force and effect.

 

IN WITNESS WHEREOF, the parties have executed this Agreement on November 10,
2004.

 

        Answerthink, Inc.

Attest:

           

By:

 

/s/ Frank A. Zomerfeld

--------------------------------------------------------------------------------

 

By:

 

/s/ Ted A. Fernandez

--------------------------------------------------------------------------------

       

Name:

 

Ted A. Fernandez

       

Title:

 

Chairman of the Board and Chief Executive Officer

       

John F. Brennan

Attest:

           

By:

 

/s/ Frank A. Zomerfeld

--------------------------------------------------------------------------------

 

/s/ John F. Brennan

--------------------------------------------------------------------------------

 

5